The question propounded to the witness Johnson may have been open to the objection that no sufficient predicate had been laid; and this would be dependent upon the facts that counsel propounding the question to the witness as an expert had "described to" the witness how that lumber was stacked, or that he had personal knowledge of the facts, or that said witness, an expert, had been present in court and heard the description of such stacking embraced in predicate to another expert, testifying as a witness, to which the attention of said witness (Johnson) was called. We made a part of the original opinion the limited objection to the instant question without other comment. It should have been said that, when specific ground of objection to testimony is interposed and assigned, all other grounds of objection are waived. And the ground there specified not being tenable, the former ruling is justified under the authority of A. G. S. R. Co. v. Bailey, 112 Ala. 167, 20 So. 313; Coghill v. Kennedy, 119 Ala. 641, 24 So. 459; Reid v. State, 168 Ala. 118, 53 So. 254; Sharp v. Hall, 86 Ala. 110,5 So. 497, 11 Am. St. Rep. 28; B. R. L.  P. Co. v. Saxon,179 Ala. 136, 157, 158, 59 So. 584; Birmingham Fuel Co. v. Stocks, 14 Ala. App. 136, 68 So. 568; Simmons v. State,16 Ala. App. 645, 81 So. 137; Holcombe v. State, 17 Ala. App. 91,82 So. 630. The reason for this rule found early statement by Mr. Chief Justice Walker, as follows:
"Two specific objections were made to the plaintiff's testimony in the court below, one of which implied an admission that the administration was upon the estate of the junior Moseley; and the bill of exceptions states that the court sustained the objections and excluded the evidence. The objection to the evidence stated in the second point of the petition for a rehearing was not one of the objections made in the court below, but is now brought forward for the first time. If that objection had not been excluded from the attention of the plaintiff's counsel, and of the court, by the other specific objections which were made, it might have been obviated. The court erred in sustaining the specific objections which were made; and we cannot affirm that it was error without injury, because there was another objection which might have been made, and which, if made, might have been obviated. It is our duty, therefore, to reverse, notwithstanding there may have been another objection, which might have been fatal to the admissibility of the evidence, but which was of such a nature that, if it had been made in the court below, it was capable of being obviated." Moseley's Adm'r v. Mastin, 37 Ala. 216, 221.
There is analogy to be found in Wells v. Thompson, 50 Ala. 83; Southern Ry. Co. v. Gullatt, 158 Ala. 502, 507, fourth headnote, 48 So. 472.
We have again examined the question sought to be propounded to the other witness, and are of opinion that there was error in declining to permit the same to be answered. The previous statement of that witness that the practice at "other mills orother lumber dealers (italics supplied) was to stack lumber like it was stacked at that place," and that "all the lumber I saw there then was stacked like they stack all of it down there," was not the equivalent of the statement that the specific lumber inspected by the witness on yards was in "separate stacks in accordance with the practice observed byhardwood manufacturers and dealers." (Italics supplied.) The question sought to be propounded was a proper examination of the witness that should have been permitted.
The application for rehearing is overruled.
Overruled.
ANDERSON, C. J., and SOMERVILLE and BOULDEN, JJ., concur.